                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

KIMBERLY PERRY,

           Plaintiff,

v.                                 Case No:   2:18-cv-606-FtM-29NPM

WALMART    INC.,     WALMART
ASSOCIATES, INC., and WAL-
MART STORES EAST, L.P.,

           Defendants.



                           OPINION AND ORDER

      This matter comes before the Court on the defendants’ Motion

for   Summary   Judgment   (Doc.   #43)   filed   on   January    6,   2020.

Plaintiff filed a Memorandum in Opposition (Doc. #55) on February

7, 2020.   With the Court’s permission, defendants filed a Reply

(Doc. #66) and Objections to Certain Summary Judgment Evidence

Offered by Plaintiff (Doc. #67) on February 23, 2020, and plaintiff

filed a Sur-Reply (Doc. #69) on March 3, 2020.           For the reasons

that follow, the motion is granted in part and denied in part.

                                    I.

      Plaintiff Kimberly Perry has filed a seven-count Complaint

against defendants Walmart, Inc., Walmart Associates, Inc., and

Walmart Stores East, L.P. (collectively “Walmart”).              (Doc. #1.)

Walmart now seeks summary judgment for each claim in the Complaint.
  A. Factual Background 1

     Plaintiff is a forty-three-year-old woman who began working

for Walmart in February 2005 at a distribution facility in Arcadia,

Florida.     (Doc. #56-1, ¶¶ 2-3.)           The facility, which serves as a

distribution point for goods received and shipped to various

Walmart retail stores, contains large cargo bays where tractor

trailer trucks are loaded and unloaded.                (Id. ¶ 4.)     Plaintiff

began working at the facility as a Dry Receiving Hauler before

subsequent promotions to Perishable Receiving Dock Hauler and

Perishable Receiving Dock Receiver.             (Id. ¶ 6.)    In August 2009,

plaintiff transferred to the Asset Protection Division (“AP”),

where she worked until her employment ended in March 2018.                   (Id.

¶¶ 5, 7.)    As part of her duties as an AP associate, plaintiff was

required to interact with truck drivers delivering or picking up

goods.     (Id. ¶ 18.)    These interactions typically occurred when

fewer     personnel    were    present       because   plaintiff    worked     the

overnight shift at the facility.             (Id.)

     In     December   2009,    plaintiff       reported   two     incidents    of

harassment, both involving third-party truck drivers.                (Doc. #46-




     1 The background facts are either undisputed or read in the
light most favorable to plaintiff as the nonmoving party. However,
these facts, accepted at the summary judgment stage of the
proceedings, may not be the “actual” facts of the case.        See
Priester v. City of Riviera Beach, Fla., 208 F.3d 919, 925 n.3
(11th Cir. 2000).



                                         2
1, p. 17.)   In the first incident, the driver attempted to take a

picture of plaintiff’s backside while commenting on her body.

(Id.; Doc. #44-1, p. 87.)         Plaintiff had previously told her

superiors that drivers were attempting to take her picture.           (Doc.

#44-1, p. 90.)     In the second incident, a driver used an air pump

to blow air into plaintiff’s face and eye.          (Doc. #46-1, p. 17.)

The driver had previously made crude remarks to plaintiff, about

which she had complained.      (Doc. #44-1, p. 83.)       Plaintiff filed

a written report with her supervisors regarding the two incidents

(Doc. #46-1, p. 17), and also explained what occurred in more

detail at a subsequent meeting.     (Doc. #44-1, pp. 88-89.)         Walmart

investigated     plaintiff’s   complaint   and   both    drivers   provided

written statements.     (Doc. #47-1, ¶ 4.)       The first driver denied

trying to take plaintiff’s picture, instead stating he was turning

on the flashlight function on his phone to provide plaintiff with

more light while she inspected his truck.        (Id.)   The second driver

denied blowing air towards plaintiff’s face or into her eye,

stating he was using the hose to blow dust and debris from his

truck.   (Id.)     Walmart ultimately determined plaintiff’s claims

could not be substantiated and no action was taken.          (Id.)

     In 2014, plaintiff was injured at work.         (Doc. #56-1, ¶ 16.)

As part of her recovery, plaintiff was granted intermittent leave

pursuant to the Family and Medical Leave Act.             (Id.)    Over the




                                    3
next few years, plaintiff occasionally took leave as required for

her treatment and recovery.          (Id.)

      In August 2016, a truck driver reported to an AP associate

that the word “Koko” was written on the back of several Walmart

trailers.    (Doc. #46-1, p. 18.)         The driver informed the associate

that the term meant “black vagina,” and the associate passed the

information on to plaintiff.              (Id.)        The AP associates began

keeping track of which trailers had the term written on them and

determined the truck loaders were responsible.                   (Id. pp. 19-20.)

Plaintiff reported the graffiti to her superiors and requested it

cease.      (Id.    p.   20.)    Walmart        investigated      the    report    and

subsequently identified the employee responsible.                    (Doc. #47-1, ¶

6.)   The employee stated “Koko” was his son’s nickname and he wrote

it on the trucks so his son would know which he had loaded.                      (Id.;

Doc. #48-1, p. 67.)       When asked for proof, the employee showed his

Facebook page, which contained the son’s nickname.                      (Doc. #48-1,

p. 68.)      Walmart disciplined the employee for writing on the

trailers, but found no evidence the term was being used in a

sexually    derogatory     manner    or       that    it   was   directed    towards

plaintiff.    (Doc. #47-1, ¶ 6.)          Despite the discipline, plaintiff

saw   the    term   written     on   trucks          continuously,      albeit    less

frequently, during her time in AP.               (Doc. #44-1, pp. 126, 128.)

When plaintiff followed up with her supervisor, Dana Harrington,




                                          4
in 2017, Harrington called plaintiff’s complaints “annoying” and

labeled her a “troublemaker.”        (Doc. #56-1, ¶ 19.)

      In December 2016, a driver grabbed plaintiff by the arm and

told her he could kidnap her, throw her in the back of the trailer,

and rape her.    (Id. ¶ 20; Doc. #44-1, p. 144.)           In January 2017,

a   driver   asked   to   see   plaintiff’s   hand   and   then   grabbed   it

suddenly.    (Doc. #46-1, p. 32.)     Plaintiff reported both incidents

to her superiors and requested, apparently not for the first time,

a plexiglass barrier be installed between the truck drivers and AP

associates. 2   (Id. p. 33; Doc. #44-1, p. 150.)            With regards to

the second incident, Harrington asked plaintiff if she had been

flirting with the driver.        (Doc. #44-1, p. 165.)     Walmart reviewed

surveillance video to determine the identity of the driver, but

the incident was not located on video.         (Doc. #47-1, ¶ 7.)

      In January 2017, plaintiff again expressed safety concerns at

an AP meeting at a local seafood restaurant.           (Doc. #56-1, ¶ 22.)

Harrington mocked plaintiff’s concerns, stating she was going to

be put in front of the restaurant’s lobster tank and that could be

her safety barrier.       (Id.; Doc. #44-1, p. 188.)       Soon thereafter,

Harrington told plaintiff the upcoming weekend in which she was


      2Plaintiff was told by her superiors that they were looking
into the barrier but it was not a “top priority.” (Doc. #46-1, p.
43.) A plexiglass window was eventually installed in 2018 prior
to plaintiff leaving Walmart. (Doc. #47-1, ¶ 10; Doc. #56-1, ¶
20.)



                                      5
not working was “going to be the all men weekend because Kim won’t

be here, which is how it should be all the time, just men.” 3   (Doc.

#56-1, ¶ 23.)

     In February 2017, plaintiff submitted a sexual harassment

complaint via Walmart’s Global Ethics hotline. 4    (Doc. #46-1, p.

34.) In the complaint, plaintiff stated she had experienced sexual

harassment from various truck drivers since approximately 2008,

describing several of the incidents above. (Id. p. 36.) Plaintiff

further reported that a manager had not allowed her to take her

required breaks and, as a result, she became sick and had to leave

work and go to the emergency room.     (Id.)   Plaintiff stated her

mother called to inform Harrington that plaintiff would be out due

to medical issues and Harrington was verbally abusive, causing

plaintiff to be afraid of retaliation when she returned to work.

(Id.)    Walmart investigated the complaint and was unable to verify

the allegations.      (Id. p. 39.)    The complaint was closed as

“unsubstantiated.”    (Id.)




     3Harrington had previously told plaintiff she was just there
to “look pretty,” and that women had no business working in the
distribution center because warehouse work was “a man’s job not a
woman’s job.”   (Doc. #56-1, ¶¶ 17, 22; Doc. #44-1, pp. 203-04,
276-77.)
     4 The hotline allows employees to submit ethics concerns,
questions, or allegations, which Walmart then investigates. (Doc.
#45-1, p. 37.)



                                  6
     In March 2017, plaintiff submitted a sexual harassment and

discrimination   complaint   to   the   Equal   Employment    Opportunity

Commission.    (Doc. #56-3, p. 13.)      In the complaint, plaintiff

stated (1) she had been a victim of sexual harassment by truck

drivers and others continuously since 2009, (2) she had repeatedly

notified her superiors of the harassment, with no action being

taken to address the situation, and (3) she had been belittled and

retaliated against for raising her concerns.          (Id.)     Plaintiff

also described the incidents listed above.       (Id. pp. 14-15.)

     In November 2017, plaintiff submitted a written complaint

through Global Ethics about sexual harassment from an AP coworker. 5

(Doc. #46-1, p. 47.)      In the complaint, plaintiff stated the

coworker was making sexually explicit and offensive remarks to

her, including the following:

     a. Referring to sexual acts and suggesting plaintiff did not

         like it “sticky and icky”;

     b. Telling plaintiff the truck drivers were going to ask her

         to put her “titties” on the window;

     c. Telling plaintiff she had a “juicy big old butt”;

     d. Stating plaintiff “wore [him] out last night.”




     5 In December 2017, plaintiff amended her EEOC complaint to
add these new incidents of sexual harassment. (Doc. #56-4, pp.
16-18.)



                                   7
(Id.       pp.     47-49;   Doc.   #56-1,       ¶   25.)         Walmart   investigated

plaintiff’s allegations, interviewing the AP coworker as well as

two other employees.           (Doc. #60-1, p. 35.)          The AP coworker denied

making any comments or jokes with plaintiff and suggested the

allegations against him were retaliation for his reporting of

plaintiff for taking long breaks.                   (Id.)    However, the two other

employees corroborated plaintiff’s claims, and Walmart determined

the sexual harassment allegation was substantiated.                        (Id.)   The AP

coworker’s          employment     was   terminated         in    December    2017   for

violating          Walmart’s   Discrimination         and    Harassment      Prevention

Policy.          (Doc. #47-1, ¶ 12.)

       In December 2017, Harrington issued a disciplinary notation

to plaintiff for failing to complete a computer-based learning

(“CBL”) on time. 6          (Id. ¶ 13.)     Plaintiff responded by submitting

a written complaint to Global Ethics, stating Harrington and

another manager were retaliating against her for reporting the

sexual harassment of the AP coworker.                        (Doc. #46-1, p. 50.)

Plaintiff stated Harrington and the AP coworker were friends, and

since reporting the sexual harassment, plaintiff was being written

up “for every little thing.”             (Id.)      Plaintiff stated she had told




       6
      The disciplinary notation is referred to as an “Occurrence.”
Walmart policies define how many Occurrences will result in a
“Step,” and how many Steps will result in termination. (Doc. #47-
1, ¶ 13.)



                                            8
both managers she was having problems with her work computer and

accessing her emails, which is why she had not completed the CBL.

(Id. pp. 50-51.)           She also stated that neither she nor any other

employee had ever been disciplined for failing to complete a CBL

on time. 7        (Id. p. 50.)          Walmart investigated the retaliation

allegation and determined it was unsubstantiated.                     (Doc. #60-1, p.

19.)        The    investigation        found       that   two   employees   (including

plaintiff) did not complete the CBL on time despite multiple email

reminders,        and     that   both    were       issued   the   same   disciplinary

notation.         (Id.)

       In January 2018, plaintiff reported to Walmart that a truck

driver had grabbed her arm while her back was slightly turned to

him.       (Doc. #46-1, p. 55.)          Plaintiff also supplied the driver’s

identification information.               (Id. pp. 56-62.)           While it appears

from the record that Walmart investigated the accusation, it is

unclear what the result was.               (Doc. #56-1, ¶ 32; Doc. #60-1, pp.

25-27.)

       In February 2018, two Walmart employees reported hearing

plaintiff use profanity in the lunch cafeteria.                      (Doc. #60-1, pp.

39-41, 45.)         Both employees stated the profanity was in reference




       7Plaintiff also stated that Harrington was constantly
“putting [her] down,” telling other employees she was lazy and did
not come to work, and making reference to plaintiff’s intermittent
leave. (Doc. #46-1, pp. 51-52.)



                                                9
to a third-party cafeteria vendor after a dispute with plaintiff

about a lunch order.   (Id.)    Walmart investigated the allegation,

which plaintiff denied.     (Id. pp. 49, 53-57.)     Based on the other

employees’   statements,    Walmart    determined   plaintiff    was   not

responding honestly during the investigation and had violated

Walmart’s Respect for the Individual policy. 8      (Doc. #56-1, ¶ 34.)

As a result, plaintiff was suspended without pay and removed from

the AP department.   (Doc. #56-1, ¶ 34.)

     Soon after she was suspended, plaintiff accepted a job offer

with a different employer.      (Id. ¶ 35.)     Plaintiff submitted a

resignation letter to Walmart, stating she considered herself

constructively   discharged    from   employment    based   on   Walmart’s

discriminatory conduct. 9   (Doc. #46-1, p. 65.)




     8 Walmart maintains several policies related to employment,
including a Global Statement of Ethics that outlines Walmart’s
Four Basic Beliefs: (1) Respect for the Individual; (2) Service to
Our Customers; (3) Striving for Excellence; and (4) Act with
Integrity.   (Doc. #45-1, pp. 30, 34.)    The Global Statement of
Ethics applies to all associates at all levels within Walmart, and
requires every Walmart associate to, inter alia, (1) “treat[] one
another   with   fairness   and  courtesy   in   all   [workplace]
interactions,” and (2) “[c]ooperate with Walmart’s investigations
and report all information truthfully.” (Doc. #45-1, pp. 35, 41.)
     9 Around the same time, plaintiff amended her EEOC complaint
for a second time to add the January 2018 grabbing incident and
the March 2018 suspension. (Doc. #56-5, pp. 19-20.)



                                  10
     B. Procedural Background

       In September 2018, plaintiff initiated this action by filing

a Complaint asserting the following seven claims: (1) sexual

discrimination under Title VII; (2) sexual harassment/hostile work

environment;      (3)   violation    of     the    Florida    Civil   Rights      Act

(“FCRA”); (4) retaliation under Title VII; (5) retaliation under

the FCRA; (6) violation of the Family Medical Leave Act (“FMLA”);

and (6) negligent supervision, training and retention.                    (Doc. #1,

pp. 7-13.) In October 2018, Walmart filed its Answer and Statement

of    Defenses,    denying    any     wrongdoing       and    raising     numerous

affirmative defenses.        (Doc. #12.)          On January 6, 2020, Walmart

filed the Motion for Summary Judgment now before the Court, arguing

there are no genuine issues of material fact and it is entitled to

summary judgment as a matter of law.              (Doc. #43.)

                                      II.

       Summary    judgment   is    appropriate      only     when   the   Court   is

satisfied that “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).            “An issue of fact is ‘genuine’ if the

record taken as a whole could lead a rational trier of fact to

find for the nonmoving party.”            Hickson Corp. v. N. Crossarm Co.,

Inc., 357 F.3d 1256, 1260 (11th Cir. 2004) (citation omitted).                     A

fact is “material” if it may affect the outcome of the suit under

governing law.     See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,



                                       11
248 (1986).     “A court must decide ‘whether the evidence presents

a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter

of law.’”     Hickson, 357 F.3d at 1260 (quoting Anderson, 477 U.S.

at 251).

     In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

nonmoving party.       Tana v. Dantanna’s, 611 F.3d 767, 772 (11th Cir.

2010).      However,    “[i]f   reasonable   minds   might    differ   on   the

inferences arising from undisputed facts, then the court should

deny summary judgment.”          St. Charles Foods, Inc. v. America’s

Favorite Chicken Co., 198 F.3d 815, 819 (11th Cir. 1999) (quoting

Warrior Tombigbee Transp. Co. v. M/V Nan Fung, 695 F.2d 1294, 1296-

97 (11th Cir. 1983)).      “If a reasonable fact finder evaluating the

evidence could draw more than one inference from the facts, and if

that inference introduces a genuine issue of material fact, then

the court should not grant summary judgment.”                Allen v. Bd. of

Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1315 (11th Cir. 2007).

                                    III.

  A. Sexual Discrimination (Counts I, III)

     Plaintiff alleges Walmart sexually discriminated against her

in violation of Title VII (Count I) and the FCRA (Count III).

Because the FCRA is patterned after Title VII, the Eleventh Circuit

has consistently applied case law interpreting Title VII to claims



                                     12
brought under the FCRA.             Wilbur v. Corr. Servs. Corp., 393 F.3d

1192, 1195 n.1 (11th Cir. 2004).               Accordingly, the Court will

address these claims together.

      Title VII makes it unlawful for an employer “to discharge any

individual, or otherwise discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion,

sex, or national origin.”           Mars v. Urban Tr. Bank, 2014 WL 2155243,

*2 (M.D. Fla. May 22, 2014) (citing 42 U.S.C. § 2000e-2(a)(1)).

To establish a prima facie case of discrimination under Title VII,

a plaintiff must show “(1) she is a member of a protected class;

(2) she was subjected to an adverse employment action; (3) her

employer   treated       similarly     situated   employees    outside   of    her

protected class more favorably than she was treated; and (4) she

was   qualified    to    do   the    job.”    Burke–Fowler     v.   Orange   Cty.,

Fla., 447 F.3d 1319, 1323 (11th Cir. 2006).

      Plaintiff’s Complaint does not specifically identify what

“adverse employment action” she is relying on for her sexual

discrimination claims, but appears to reference (1) her suspension

and   removal     from    the   AP    division,    and   (2)    her   subsequent

resignation/discharge. 10       (Doc. #1, ¶¶ 35-36, 40-46, 52-60.)             In


      10The CBL disciplinary notation does not qualify as “an
adverse employment action” for purposes of Title VII. See McCone
v. Pitney Bowes, Inc., 582 Fed. App’x 798, 800 (11th Cir. 2014)
(“Generally, an adverse employment action requires a significant


                                         13
seeking summary judgment, Walmart argues plaintiff (1) cannot show

that    the    decision    to   remove    her    from     AP    was    pretext   for

discrimination,      and    (2)    cannot       satisfy        the    standard   for

constructive discharge.         (Doc. #43, pp. 16-18.)               The Court will

address these arguments in turn.

       1. Suspension and Removal from the AP Division

       When a plaintiff offers circumstantial evidence to establish

a Title VII violation, the Court uses the analytical framework

established in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973).       Lawver v. Hillcrest Hospice, Inc., 300 Fed. App’x 768,

772 (11th Cir. 2008).

       This framework requires the plaintiff to establish
       a prima facie case of discrimination, and then the
       burden shifts to the employer to offer a legitimate,
       non-discriminatory reason for the employment action it
       took. The burden then shifts back to the plaintiff to
       demonstrate that the proffered reason was pretextual.
       The plaintiff can establish pretext by showing that the
       employer’s non-discriminatory reason should not be
       believed, or, when considering all the evidence, that it
       is more likely that the discriminatory reasons motivated
       the decision than the employer’s proffered reasons.

Id. (citations omitted).          As noted, with regards to the decision

to suspend plaintiff and remove her from the AP division, Walmart

argues plaintiff cannot show that the decision was pretext for




change in employment status, such as hiring, firing, failing to
promote,     reassignment    with    significantly    different
responsibilities, or a decision causing a significant change in
benefits.”).



                                         14
discrimination.      (Doc. #43, p. 16.)        Accordingly, the Court will

assume for purposes of this argument that plaintiff has established

a prima facie case of discrimination under Title VII with regard

to the suspension and removal and, therefore, the burden shifts to

Walmart “to offer a legitimate non-discriminatory reason for the

employment action it took.”         Lawver, 300 Fed. App’x at 772.

     Walmart’s    proffered    reasons      for    suspending     plaintiff   and

removing her from AP are twofold: (1) plaintiff’s violation of

Walmart’s Respect for the Individual policy, and (2) plaintiff’s

dishonesty during the investigation.              (Id.)   Essentially Walmart

is asserting the action was taken because Walmart determined

plaintiff used profanity during the cafeteria altercation and then

was dishonest by denying it during Walmart’s investigation. Having

reviewed the arguments of the parties and the record evidence, the

Court finds Walmart’s asserted reasons to be legitimate and non-

discriminatory.

     As    previously   noted,   Walmart      maintains     several    policies

related to employment, including a Global Statement of Ethics that

outlines    Walmart’s   Four   Basic       Beliefs:   (1)   Respect    for    the

Individual;    (2)   Service   to    Our    Customers;      (3)   Striving    for

Excellence; and (4) Act with Integrity.               See supra, n.8.         The

Global Statement of Ethics requires, inter alia, employees (1)

“treat[] one another with fairness and courtesy” in all workplace

interactions, and (2) “[c]ooperate with Walmart’s investigations



                                      15
and report all information truthfully.” 11        The Global Statement of

Ethics      also   states    “inappropriate   conduct   such   as   obscene,

profane, gross, violent, discriminatory, bullying or similarly

offensive language, gestures or conduct” will not be tolerated and

violates the Respect for the Individual belief.           (Doc. #45-1, p.

42.)    The Global Statement of Ethics applies to all associates at

all levels within Walmart, and violations result in disciplinary

action “up to and including termination.”          (Id. pp. 35-36.)

       The Court finds that plaintiff’s alleged use of profanity

during an altercation with the cafeteria vendor and subsequent

alleged dishonesty about it violate these policies.            Accordingly,

the     Court      finds    Walmart   has   proffered   legitimate,     non-

discriminatory reasons for suspending plaintiff and removing her

from the AP division.        See Boyland v. Corr. Corp. of Am., 390 Fed.

App’x 973, 975 (11th Cir. 2010) (finding employee’s violation of

work policy and lying during subsequent internal investigation

were legitimate, non-discriminatory reasons for termination).

       Having found Walmart’s reasons to be legitimate and non-

discriminatory, the burden shifts to plaintiff to demonstrate the

reasons are pretextual.         “A legitimate, nondiscriminatory reason




       11
        Similarly, the AP associate job description, which
plaintiff signed and acknowledged, requires employees “[s]how[]
integrity and ethical behavior in all work situations.”   (Doc.
#45-1, p. 28.)



                                       16
proffered by the employer is not a pretext for prohibited conduct

unless it is shown that the reason was false and that the real

reason was impermissible.”         Boyland, 390 Fed. App’x at 975 (citing

St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993)). If the

proffered reason “is one that might motivate a reasonable employer,

a plaintiff cannot merely recast the reason, but must ‘meet that

reason head on and rebut it.’”        Id. (quoting Chapman v. AI Transp.,

229 F.3d 1012, 1030 (11th Cir. 2000)).             When an employer claims

that a plaintiff was fired for violating a work rule, a plaintiff

may show pretext through evidence (1) that she did not violate the

cited work rule, or (2) that if she did violate the rule, other

employees outside the protected class, who engaged in similar acts,

were    not   similarly    treated.     Id.     (citing   Damon   v.   Fleming

Supermarkets, Inc., 196 F.3d 1354, 1363 (11th Cir. 1999)).             Courts

“will not second-guess an employer for firing an employee for lying

during an important internal investigation unless the employee

produces evidence that the employer lacked a good faith belief

that    the   employee    lied.”      Id.     (citing EEOC   v.   Total   Sys.

Servs., 221 F.3d 1171, 1176 (11th Cir. 2000)).

       Plaintiff first suggests summary judgment is inappropriate on

the issue of pretext because of the factual questions involving

motive in intentional discrimination cases.               (Doc. #55, p. 19.)

However, “the summary judgment rule applies in job discrimination

cases just as in other cases.         No thumb is to be placed on either



                                      17
side of the scale.”       Chapman, 229 F.3d at 1026; see, e.g., Brooks

v. Cty. Comm’n of Jefferson Cty., Ala., 446 F.3d 1160 (11th Cir.

2006)   (affirming    grant    of    summary    judgment     on   Title    VII

discrimination    claim    where    plaintiff   did    not   establish     that

employer’s proffered reason was pretextual).

      Plaintiff   next     argues   that   Walmart’s    stated    reason    is

pretextual based on the following “ample evidence”:

  •   The cafeteria incident allegedly occurred after years of

      plaintiff’s complaints and only weeks after the investigation

      into one of her sexual-harassment complaints was closed;

  •   There is evidence in the record that profanity was used at

      the distribution center on a regular basis without anyone

      being disciplined;

  •   The cafeteria vendor who plaintiff had the dispute with

      provided a statement that made no mention of profanity;

  •   Of the three witnesses to the cafeteria incident Walmart has

      identified, one did not provide a statement and another “was

      someone who had an axe to grind” against plaintiff;

  •   Walmart’s version of events could have been easily confirmed

      or rebutted by review of the surveillance tape from the

      cafeteria, but the tape was destroyed.

(Doc. #55, pp. 19-21.)      Plaintiff argues that taken together, this

evidence is sufficient to “raise serious question as to the




                                     18
credibility of [Walmart’s] stated reasons.” 12            (Id. p. 21.)

     Having reviewed plaintiff’s arguments as well as the evidence

in the record, the Court finds she has failed to sufficiently rebut

Walmart’s     proffered    reasons.           First,   there     are    numerous

deficiencies with the “evidence” plaintiff cites above.                       For

example,     plaintiff    states     that     profanity   was    used   in    the

distribution    center    on    a   regular    basis   without     discipline. 13

Presumably    plaintiff    is   attempting      to   demonstrate    pretext    by

showing she was punished while others who committed the same act

were not.     See Elver v. Whidden, 2019 WL 144916, *9 (M.D. Fla.

Jan. 9, 2019) (recognizing that “a plaintiff can attempt to meet

his burden of showing pretext with evidence that other employees

were treated differently despite engaging in similar acts as the

plaintiff”).     However, to use comparable evidence to demonstrate




     12Plaintiff’s pretext argument in her Memorandum is made in
response to Walmart’s argument regarding the retaliation claims.
(Doc. #55, pp. 17-21.) However, given the similar nature of the
claims, the Court will assume the argument applies to the Title
VII and FCRA discrimination claims as well.
     13In her Memorandum, plaintiff states her testimony on this
issue “was in part confirmed” by Harrington. (Doc. #55, p. 20.)
However, Harrington testified (1) that while “[i]t’s possible”
he’s heard profanity used at the facility, it was not used on a
daily or regular basis, and (2) he could not answer whether any
disciplinary action had been taken as a result of profanity. (Doc.
#61-1, pp. 25-26.)     He also testified that Walmart does not
tolerate profanity from its customers or associates, and that he
is not aware of profanity at the facility ever being identified by
management as a problem that needed to be addressed. (Id. p. 26.)



                                       19
pretext,    the    other   employees   must      be   similarly    situated   to

plaintiff “in all relevant respects.”             Rioux v. City of Atlanta,

Ga., 520 F.3d 1269, 1280 (11th Cir. 2008) (citation omitted). Such

is not the case here.          Even assuming other employees were not

disciplined     for   using    profanity    in    the   distribution   center,

neither was plaintiff.          Rather, plaintiff was disciplined for

allegedly using profanity in reference to another employee, and

then subsequently lying about it.             The difference is not simply

semantics. See id. (“Misconduct merely ‘similar’ to the misconduct

of   the    disciplined       plaintiff     is    insufficient.”     (citation

omitted)); Burke-Fowler, 447 F.3d at 1323 (noting that to determine

whether employees are similarly situated, court requires “the

quantity and quality of the comparator’s misconduct be nearly

identical     to   prevent    courts   from      second-guessing    employers’

reasonable decisions and confusing apples with oranges” (citation

omitted)). 14



     14Much of the other “evidence” plaintiff cites has similar
deficiencies. For example, it is undisputed that the video in the
distribution center does not record sound, and therefore could not
have captured the alleged profanity. (Doc. #48-2, pp. 135-36.)
Additionally, while the cafeteria vendor’s statement does not
reference plaintiff’s use of profanity (Doc. #60-1, p. 47), the
other witnesses reported hearing the profanity while plaintiff
walked away from the vendor (id. pp. 41, 43, 45.) Finally, to the
extent plaintiff suggests there is an inference of pretext because
the cafeteria incident happened soon after one of her sexual-
harassment claims, “mere coincidence of timing, without more,
simply does not suffice to establish pretext.” Diehl v. Bank of
Am., 2011 WL 13174774, *5 (M.D. Fla. Mar. 4, 2011).



                                       20
      Having reviewed the record and the arguments, the Court finds

plaintiff has failed to demonstrate pretext.            The evidence before

the   Court   shows    plaintiff   was    heard   to   use   profanity   while

referencing the cafeteria vendor, and then denied doing so during

Walmart’s investigation.        Plaintiff’s continued denial that she

used profanity and her subjective belief that she was discriminated

against are insufficient to demonstrate pretext.             See Langford v.

Magnolia Advanced Materials, Inc. 709 Fed. App’x 639, 641 (11th

Cir. 2017) (“Title VII does not take away an employer’s right to

interpret its rules as it chooses, and to make determinations as

it sees fit under those rules.       Nor does Title VII protect against

harsh treatment in the workplace or require an employer to have

good cause for its decisions.            An employer may fire an employee

for a good reason, a bad reason, a reason based on erroneous facts,

or for no reason at all, as long as its action is not for a

discriminatory reason.” (citations omitted)); Jackson v. Agency

for Persons with Disabilities Fla., 608 Fed. App’x 740, 742 (11th

Cir. 2015) (“[W]hen an employer relies on a report in making an

employment decision, the accuracy of the report is irrelevant to

the pretext inquiry, which is limited to determining whether the

employer, relying on the report, honestly believed the employee

had done wrong.       Similarly, an employer’s mistaken belief about an

employee’s performance does not establish pretext so long as the

employer honestly believed her performance was unsatisfactory.”



                                     21
(citations omitted)); Alvarez v. Royal Atl. Developers, Inc., 610

F.3d 1253, 1266 (11th Cir. 2010) (“The inquiry into pretext centers

on the employer’s beliefs, not the employee’s beliefs and . . .

not on reality as it exists outside of the decision maker’s

head.”); Bennett v. Chatham Cty. Sherriff Dep’t, 315 Fed. App’x

152, 160-61 (11th Cir. 2008) (“Bennett did not offer any evidence

from which a jury could conclude that Harn’s decision to suspend

her for a week was made in bad faith or was actually motivated by

a desire to retaliate.          Gilberg’s report, along with the attached

incident       reports   and     witness         interview   summaries,    provided

reasonable grounds to believe that Bennett had engaged in the

charged misconduct.         Thus, Bennett’s claim that she was innocent

of the misconduct does not support a finding of pretext.”).                        As

Walmart    has    proffered     legitimate,        non-retaliatory      reasons   for

suspending plaintiff and removing her from the AP department, and

plaintiff      has    failed    to   show    those     reasons    are   pretextual,

plaintiff cannot use this incident as an “adverse employment

action” for purposes of establishing a Title VII or FCRA claim.

       2. Constructive Discharge

       Having determined plaintiff cannot rely upon the suspension

and AP removal to establish her discrimination claims, the Court

now    turns     to   whether    plaintiff’s        resignation    constitutes     an

adverse employment action for purposes of Title VII and the FCRA.

As    noted,    plaintiff      alleges   this       resignation   was   actually    a



                                            22
constructive discharge.          See Ross v. City of Perry, Ga., 396 Fed.

App’x 668, 670 (11th Cir. 2010) (recognizing that “[a]n involuntary

resignation       that    constitutes    a    constructive     discharge   is   an

adverse employment act under Title VII”); Morgan v. Ford, 6 F.3d

750, 755 (11th Cir. 1993) (“[W]hen an employee involuntarily

resigns in order to escape intolerable and illegal employment

requirements to which he or she is subjected because of race,

color,   religion,        sex,   or   national    origin,    the   employer     has

committed     a    constructive       discharge      in   violation   of   Title

VII.” (citation          omitted)).     In     its   motion,    Walmart    argues

plaintiff cannot satisfy the standard for constructive discharge,

and therefore she cannot rely upon her resignation as an “adverse

employment action” under Title VII.             (Doc. #43, pp. 17-18.)      Prior

to addressing the merits of this argument, the Court must first

address whether plaintiff has effectively abandoned this issue.

      In its Reply, Walmart notes that plaintiff does not address

the constructive discharge issue in her Memorandum.                (Doc. #66, p.

5.)   The Eleventh Circuit has held that a party’s failure to

respond to an argument in a motion for summary judgment can

constitute an abandonment of the underlying claim.                 See Jones v.

Bank of Am., N.A., 564 Fed. App’x 432, 434 (11th Cir. 2014) (“[I]n

their brief in opposition to BOA’s motion for summary judgment,

Plaintiffs have failed to respond to BOA’s arguments that it is

entitled to summary judgment on their claims.               ‘[A] party’s failure



                                         23
to respond to any portion or claim in a motion indicates such

portion, claim or defense is unopposed.’             Also, ‘[w]hen a party

fails to respond to an argument or otherwise address a claim, the

Court deems such argument or claim abandoned.’                  Consequently,

Plaintiffs     have abandoned their       claims.”   (citations    omitted));

Fischer v. Fed. Bureau of Prisons, 349 Fed. App’x 372, 375 n.2

(11th Cir. 2009) (“We note that Fischer has waived any claim

related to the blood clotting in his leg because he did not address

that   issue   in   response   to   Dr.    Tidwell’s   motion    for   summary

judgment.”); Floyd v. Home Depot U.S.A., Inc., 274 Fed. App’x 763,

764-65 (11th Cir. 2008) (“In Floyd’s response brief in opposition

to the motion for summary judgment, Floyd did not respond to Home

Depot’s argument that there was no causal connection between

Floyd’s Equal Employment Opportunity Commission (“EEOC”)                charge

and his termination which occurred five months later.                  Instead,

Floyd argued that Home Depot retaliated against him by refusing to

allow him the breaks he needed to care for his medical needs.

Accordingly, the district court properly found that Floyd had

abandoned his ADA retaliation termination claim.”); Edmondson v.

Bd. of Trs. of Univ. of Ala., 258 Fed. App’x 250, 253 (11th Cir.

2007) (“In opposing a motion for summary judgment, a party may not

rely on her pleadings to avoid judgment against her.              There is no

burden upon the district court to distill every potential argument

that could be made based upon the materials before it on summary



                                     24
judgment.     Rather, the onus is upon the parties to formulate

arguments; grounds alleged in the complaint but not relied upon in

summary judgment are deemed abandoned.”).

      Having reviewed plaintiff’s Memorandum, the Court agrees she

failed to address Walmart’s argument, as the only reference to

constructive discharge is her suggestion that the resignation

letter made “it very clear she considered her termination to be a

constructive discharge.” 15       (Doc. #55, pp. 10-11.)    Based on the

preceding case law, the Court finds plaintiff’s failure results in

an abandonment of the constructive discharge allegation.                 See

Christian v. Cartersville City Sch. Bd. of Educ., 167 Fed. App’x

89,   90    n.1   (11th    Cir.   2006)    (approving   district     court’s

determination     that    plaintiff   abandoned   constructive     discharge

claim because she failed to address constructive discharge in her

brief opposing summary judgment). 16       This abandonment, coupled with

the Court’s conclusion above regarding the suspension and removal

from the AP division, means plaintiff has failed to establish a

discriminatory, adverse employment action for purposes of Title


      15
       After Wal-Mart filed its Reply, the Court issued an order
permitting plaintiff to file a sur-reply. (Doc. #68.) Plaintiff
did so on March 3, 2020, but again failed to address Walmart’s
constructive discharge argument. (Doc. #69.)
      16To the extent the Complaint references the alleged
constructive discharge in the discrimination claims, “a party may
not rely on her pleadings to avoid judgment against her.”
Edmondson, 258 Fed. App’x at 253.



                                      25
VII and the FCRA.       Accordingly, the Court finds summary judgment

in     Walmart’s   favor    is   appropriate   on   plaintiff’s    sexual

discrimination claims in Counts I and III.

     B. Sexual Harassment/Hostile Work Environment (Count II)

       Sexual harassment is a form of sexual discrimination within

the meaning of Title VII.        Fleming v. Boeing Co., 120 F.3d 242,

244 (11th Cir. 1997) (citation omitted).            Two types of sexual

harassment are prohibited by Title VII: quid pro quo harassment

and hostile work environment harassment.       Id. (citation omitted).

       To establish a hostile work environment claim based upon

sexual harassment under Title VII, as plaintiff alleges, she must

show: (1) that she belongs to a protected group; (2) that she has

been    subject    to   unwelcome sexual harassment,   such   as   sexual

advances, requests for sexual favors, and other conduct of a sexual

nature; (3) that the harassment was based on the sex of the

plaintiff; (4) that the harassment was sufficiently severe or

pervasive to alter the terms and conditions of employment and

create a discriminatorily abusive working environment; and (5) a

basis for holding the employer liable.         Quering v. Bank of Fla.

Corp., 2009 WL 1308610, *2 (M.D. Fla. May 11, 2009) (citations

omitted).

       In the motion, Walmart argues plaintiff cannot make out a

sexual harassment claim because (1) she has not established severe

or pervasive harassment and (2) Walmart took appropriate remedial



                                    26
action in response to plaintiff’s complaints.                   (Doc. #43, pp. 18-

22.)       The Court will address these arguments in turn.

      i.     Severe or Pervasive Harassment

       As noted, plaintiff must show that the sexual harassment was

sufficiently severe or pervasive to alter the terms and conditions

of    employment         and   create   a   discriminatorily         abusive   working

environment.        Quering, 2009 WL 1308610, *2.             This involves both a

subjective and objective component.                Edwards v. Ambient Healthcare

of Ga., Inc., 674 Fed. App’x 926, 928 (11th Cir. 2017) (citation

omitted).

       That is, the work environment must be one that a
       reasonable person would find hostile or abusive and that
       the victim subjectively perceives to be abusive.      In
       evaluating the objective severity of the harassment, we
       look at the totality of the circumstances and consider:
       (1) the frequency of the conduct; (2) the severity of
       the conduct; (3) whether the conduct is physically
       threatening or humiliating, or a mere offensive
       utterance; and (4) whether the conduct unreasonably
       interferes with the employee’s job performance.

Id. (citations omitted).

       Walmart      argues      “[e]ven     if    Plaintiff    can    establish   she

experienced unwelcome sexual conduct, the incidents she cites were

not        severe   or     pervasive    enough      to   change      her   employment

conditions.”        (Doc. #43, p. 19.)           To determine if this is true, it

is first necessary to summarize the incidents of alleged sexual

harassment plaintiff has identified during her tenure at Walmart:




                                            27
•   A driver attempted to take a picture of plaintiff’s backside

    while     commenting   on   her   body.   Plaintiff      had   previously

    complained that drivers were attempting to take her picture.

•   A driver who had previously made crude remarks to plaintiff

    used an air pump to blow air into plaintiff’s eye.

•   The word “Koko,” which allegedly meant “black vagina,” was

    written on truck trailers and continued to be present even

    after Walmart identified the employee responsible.

•   A driver grabbed plaintiff by the arm and told her he could

    kidnap and rape her.

•   A driver asked to see plaintiff’s hand and then grabbed it

    suddenly.    When plaintiff reported the incident, her superior

    asked if she had been flirting with the driver.

•   Plaintiff’s supervisor told her she was there to “look pretty”

    and that women had no business working in the distribution

    center because it was “a man’s job not a woman’s job.”               The

    supervisor also commented that a weekend in which plaintiff

    was not working was “the all men weekend . . . which is how

    it should be all the time, just men.”

•   An   AP    coworker    repeatedly      made   sexually    explicit   and

    offensive remarks to plaintiff before his employment was

    terminated.




                                      28
  •   A truck driver grabbed plaintiff’s arm while her back was

      turned to him. 17

      In addition to these incidents, plaintiff has identified the

following three occasions in which other female employees were

allegedly subjected to sexual harassment by male employees: (1) a

male employee allegedly exposed his penis to a female maintenance

associate; (2) a male employee allegedly pulled down a female

associate’s sweatpants while she was working in the warehouse; and

(3) a male employee allegedly made unwanted sexual comments to a

female associate while continuously asking her on a date.     (Doc.

#56-1, ¶¶ 12-15.)         While Walmart objects to this evidence on

hearsay grounds (Doc. #67, pp. 4-7), a plaintiff “may support a

claim of hostile work environment by the use of harassing conduct

she learned of through hearsay, so long as she was aware of the

harassing incidents at the relevant time at which she alleges she

experienced the hostile environment.”      Hudson v. Norfolk S. Ry.

Co., 209 F. Supp. 2d 1301, 1326 (N.D. Ga. 2001); see also Edwards

v. Wallace Cmty. Coll., 49 F.3d 1517, 1522 (11th Cir. 1995)




      17
       To the extent Walmart argues some of these incidents are
inadmissible due to hearsay (Doc. #66, pp. 1-2; Doc. #67, pp. 4-
7), “evidence is not hearsay when it is used only to prove that a
prior statement was made and not to prove the truth of the
statement.” Anderson v. U.S., 417 U.S. 211, 220 n.8 (1974).



                                   29
(stating a plaintiff may have a viable hostile environment claim

even if the remarks at issue were not directed at her). 18

       Taking the above allegations as true for purposes of summary

judgment, the Court cannot conclude as a matter of law that these

incidents were not “sufficiently severe or pervasive to alter the

terms and conditions of employment.”                Accordingly, the Court finds

plaintiff has adduced sufficient evidence to create an issue for

a jury to determine.        See Reeves v. C.H. Robinson Worldwide, Inc.,

594 F.3d 798, 811-14 (11th Cir. 2010) (holding there was a genuine

issue of material fact regarding hostile work environment based

upon        coworkers’   frequent   use        of   gender-specific   derogatory

comments and incident where a coworker displayed a pornographic

image of a woman on his computer); Hulsey v. Pride Rests., LLC,

367 F.3d 1238, 1248 (11th Cir. 2004) (finding evidence sufficient

to create a genuine issue of material fact regarding severe or

pervasive harassment where supervisor proposition plaintiff for

sex, followed her into a restroom, repeatedly attempted to touch

her breasts, placed his hands down her pants, and pulled off her


       18
       Walmart also objects that plaintiff does not have personal
knowledge of the incidents because there is no indication she
witnessed or experienced the incidents herself. (Doc. #67, pp. 2-
3.) However, based on plaintiff’s affidavit and her deposition
testimony, it appears plaintiff learned of these incidents by the
victims’ reporting of the behavior to the AP department. (Doc.
#56-1, ¶ 12; Doc. #44-1, pp. 257-58.)      Accordingly, plaintiff
apparently learned of the incidents via hearsay, which, as noted
above, can be used to support a hostile work environment claim.



                                          30
pants); see also Lewis v. Aaron’s Sales & Lease Ownership, Inc.,

2013 WL 5741780, *12 (M.D. Fla. Oct. 22, 2013) (“Taking the

evidence in the light most favorable to Lewis and considering all

four factors, a genuine dispute of material fact exists as to

whether Frizzell’s conduct was sufficiently severe or pervasive to

alter   the   terms   and   conditions   of    employment   and   create   a

discriminatory abusive working environment. . . . This conclusion

is consistent with that of other courts, which have noted that the

severity and pervasiveness evaluation is particularly unsuited for

summary judgment because it is a quintessential question of fact.”

(marks and citations omitted)).

  ii.   Remedial Action

     Walmart next argues that plaintiff’s hostile work environment

claim fails because plaintiff “is unable to show Walmart knew or

should have known about the harassment, yet took insufficient

remedial action.”     (Doc. #43, p. 21.)      Walmart notes that (1) each

of   plaintiff’s      complaints   was     promptly    investigated    and

appropriate remedial action was taken, (2) Walmart installed a

plexiglass window even when it could not substantiate plaintiff’s

complaints about the drivers, and (3) Walmart terminated the

employment of the AP coworker who sexually harassed plaintiff.

(Id. pp. 21-22.)      In response, plaintiff argues Walmart can be

held liable for the acts of its managers, and she has “plausibly




                                   31
established that her supervisors . . . were responsible for a

hostile work environment.”           (Doc. #55, p. 15.)

       Having   reviewed      the    record,    the    Court        finds    there   is

sufficient evidence to create a jury question as to whether Walmart

took appropriate remedial action.                 The Court finds Walmart’s

termination of the AP coworker’s employment and installation of

the barrier are not dispositive of the issue.                         Regarding the

former,     plaintiff’s       evidence    indicates       the       alleged     sexual

harassment continued even after the AP coworker was fired.                           See

Steele v. Offshore Shipbuilding, Inc., 867 F.2d 1311, 1316 (11th

Cir.    1989)   (in     hostile     environment      analysis,       noting    whether

harassment      ended      after    remedial    action        was    “[o]f     special

importance”); Samedi v. Miami-Dade Cty., 206 F. Supp. 2d 1213,

1221 (S.D. Fla. 2002) (listing “whether or not the measures ended

the harassment” as a factor to be considered in accessing the

employer’s remedial action).           Regarding the barrier, it appears it

was    installed      in   2018,    roughly    ten    years    after        plaintiff’s

complaints began.          See Samedi, 206 F. Supp. 2d at 1221 (listing

the amount of time elapsed between the notice of harassment and

the remedial action as another factor to consider). 19

       Viewing the evidence in the light most favorable to plaintiff,


       19
        The record also indicates plaintiff requested a barrier
over a year before it was installed, and perhaps even before that.
(Doc. #46-1, pp. 32-33.)



                                         32
the    alleged    sexual    harassment       began   shortly    after     plaintiff

transferred into the AP division in August 2009 and continued until

her suspension in March 2018.              During that period, plaintiff made

numerous    complaints          to   her    supervisors      (both     written   and

verbally), but the alleged harassment continued.                Additionally, in

response    to    the    complaints,       plaintiff’s      supervisor    allegedly

questioned whether plaintiff had flirted with one of the harassers,

mocked her safety concerns, labeled plaintiff a “troublemaker,”

and    called    her    complaints    “annoying.”        The   Court     finds   this

evidence sufficient to create a jury question as to whether Walmart

took appropriate remedial action.               Accordingly, summary judgment

on the sexual harassment/hostile work environment claim (Count II)

is inappropriate.

  C. Retaliation (Counts IV, V, VI)

       Plaintiff alleges Walmart retaliated against her in violation

of Title VII (Count IV), the FCRA (Count V), and the FMLA (Count

VI).    (Doc. #1, pp. 10-13.)          Both Title VII and the FCRA make it

unlawful for an employer to retaliate against an employee because

she has “made a charge, testified, assisted, or participated in

any manner in an investigation, proceeding, or hearing” under the

statutes.        42    U.S.C.    §   2000e-3(a);     Fla.    Stat.   §   760.10(7).

Alternatively, “[t]o prove FMLA retaliation, an employee must show

that his employer intentionally discriminated against him for

exercising an FMLA right.”            Martin v. Brevard Cty. Pub. Sch., 543



                                           33
F.3d 1261, 1267 (11th Cir. 2008) (citing 29 U.S.C. § 2615(a)(2);

29 C.F.R. § 825.220(c)).              To establish a prima facie case of

retaliation under the statutes, plaintiff must show: (1) she

engaged in statutorily protected activity; (2) she suffered an

adverse       employment    action;      and    (3)   there   is   some   causal

relationship between the two events.              See id.; Goldsmith v. Bagby

Elevator Co., Inc., 513 F.3d 1261, 1277 (11th Cir. 2008); Beatty

United Parcel Serv., Inc., 2015 WL 7777520, *2 (M.D. Fla. Dec. 3,

2015).    The McDonnell Douglas burden-shifting framework discussed

previously       also    applies    to    retaliation     claims   supported   by

circumstantial evidence.           Strickland v. Water Works & Sewer Bd. of

City of Birmingham, 239 F.3d 1199, 1207 (11th Cir. 2001); Wolf v.

MWH Constructors, Inc., 34 F. Supp. 3d 1213, 1227 (M.D. Fla. 2014).

      Prior to addressing Walmart’s summary judgment argument, the

Court    first    must    determine      what   adverse   employment    action(s)

plaintiff is alleging in the Complaint as part of her retaliation

claims. Regarding the Title VII and FCRA claims, plaintiff alleges

that in response to her complaints of discrimination, Walmart took

the   following       intentional     and   retaliatory     adverse    employment

actions:

          •   Made false statements about plaintiff’s character to

              other employees and generally ostracized plaintiff at

              work;

          •   Belittled plaintiff in front of other employees;



                                          34
         •    Took “unfounded and pretextual disciplinary actions”

              against plaintiff; and

         •    Terminated plaintiff’s employment.

(Doc. #1, ¶¶ 63-64, 70-71.)         The Court finds that the first two of

these    allegations       are   insufficient      to   qualify    as    adverse

employment actions. See McCone, 582 Fed. App’x at 800 (“Generally,

an adverse employment action requires a significant change in

employment status, such as hiring, firing, failing to promote,

reassignment with significantly different responsibilities, or a

decision causing a significant change in benefits.”).                   Regarding

the “unfounded and pretextual disciplinary actions,” the Court

will assume this refers to (1) the CBL discipline and (2) the

suspension and removal from AP.          The Court has already determined

the     CBL    discipline    does    not     qualify,    which     leaves     the

suspension/removal and the alleged “termination,” which presumably

refers to the constructive discharge allegation.

      For the FMLA claim, plaintiff alleges Walmart retaliated

against her for exercising her FMLA rights by intentionally:

         •    “Creating,    tolerating      and   promoting   a   hostile    work

              environment with the intention to make Plaintiff’s work

              environment so unpleasant that a reasonable person would

              quit the job if subject to the conduct to which Plaintiff

              was subjected”;

         •    Engaging in constructive discharge of plaintiff; and


                                       35
            •     Terminating plaintiff’s employment.

(Doc.       #1,    ¶¶   77-78.)     Of    these    allegations,   the   latter    two

certainly qualify as adverse employment actions, and the Court

will assume without deciding that the first allegation does as

well, see Lewis v. U.S. Dep’t of Labor, Admin. Review Bd., 368

Fed.    App’x       20,   30   (11th     Cir.    2010)   (“Although   we   have   not

explicitly recognized a retaliation claim based on a hostile work

environment, other circuits have held that subjecting an employee

to a hostile work environment in retaliation for engaging in

protected activity constitutes adverse employment action.”).

       Turning to the motion before the Court, Walmart argues all

the retaliation claims fail because plaintiff cannot establish a

causal relationship.              (Doc. #43, p. 22.)        Specifically, Walmart

argues plaintiff cannot show a close temporal connection and,

therefore, cannot establish a prima facie case of retaliation. 20



       20
       Walmart also argues that plaintiff’s violation of company
policy and subsequent misrepresentation constituted sufficient
misconduct to eliminate any inference of causation. (Doc. #43, p.
23); see Henderson v. FedEx Express, 442 Fed. App’x 502, 506 (11th
Cir. 2011) (“Intervening acts of misconduct can break any causal
link between the protected conduct and the adverse employment
action.”). However, as plaintiff disputes she violated the policy
and then lied about it, the Court disagrees with Walmart’s
assertion. See Baussiquot v. AKAL Sec., Inc., 2018 WL 2100362, *7
(S.D. Fla. May 7, 2018) (“While undisputed evidence of intervening
misconduct can break the causal link between a plaintiff’s
protected activity and an adverse employment action, the
intervening misconduct here is itself in dispute and does not serve
to break the causal link.” (citation omitted)); see also Hankins
v. AirTran Airways, Inc., 237 Fed. App’x 513, 520-21 (11th Cir.


                                            36
(Id.    pp.    22-23.)       In   her   Memorandum,     plaintiff   does     not

specifically respond to Walmart’s temporal proximity argument.

Rather, plaintiff asserts she has met her “burden of establishing

the    requisite    causal    linkage”       because   Walmart   knew   of   her

complaints at the time of her suspension. 21           (Doc. #55, pp. 18-19.)

       “In order to establish the requisite ‘causal link’ required

as part of a prima facie case, a plaintiff need only establish

that ‘the protected activity and the adverse action were not wholly

unrelated.’”       Goldsmith v. City of Atmore, 996 F.2d 1155, 1163

(11th Cir. 1993) (citations omitted).            “At a minimum, a plaintiff

must generally establish that the employer was actually aware of

the protected expression at the time it took adverse employment

action.”      Id. (citations omitted).        The Eleventh Circuit has held

that, “where a decision-maker becomes aware of protected conduct,



2007) (finding “undisputed” misconduct by employee severed causal
connection).
       21
        In making her retaliation arguments, plaintiff focuses
solely on her suspension, which she characterizes as, “for all
intents and purposes,” a termination. (Doc. #55, pp. 17-19.) For
example, in arguing against summary judgment, plaintiff states
“[t]here is . . . no genuine dispute that Plaintiff’s suspension
without pay was an adverse employment action,” and that “Plaintiff
has established that Walmart knew of Plaintiff’s complaints . . .
at the time they terminated her on March 11, 2018,” the date of
the suspension/removal.     (Id. pp. 18, 19.)     Based upon the
previously cited case law from the Eleventh Circuit, the Court
finds plaintiff’s argument related solely to the suspension
constitutes an abandonment of the Complaint’s other allegations of
adverse employment actions, i.e., constructive discharge and
hostile work environment.



                                        37
a     close     temporal     proximity        between     the   decision-maker’s

acquisition of that knowledge and an adverse employment action

will generally be enough to create a factual issue on the causation

element.”       Singleton v. Pub. Health Tr. of Miami-Dade Cty., 725

Fed. App’x 736, 738 (11th Cir. 2018); see also Schoebel v. Am.

Integrity Ins. Co. of Fla., 2015 WL 4231670, *2 (M.D. Fla. July

10,    2015)    (“Generally,     close      temporal      proximity     between   an

employee’s protected conduct and an adverse employment action is

circumstantial evidence giving rise to an inference of causation.

The    inference    of   causation    from      close   temporal      proximity   is

ordinarily sufficient to avoid summary judgment.”                       (citations

omitted)).

       To determine whether the adverse employment action had a close

temporal proximity to plaintiff’s protected conduct, the Court

must    first    determine    when   the      protected    conduct    took   place.

Regarding the Title VII and FCRA retaliation claims, it seems

plaintiff first complained to Walmart about sexual harassment in

2009, submitted      her     first   EEOC     complaint    in   March    2017,    and

submitted an amended EEOC complaint in December 2017. 22                   Further,

plaintiff continued to submit harassment complaints to Walmart

throughout her employment, with the final one occurring in January


       22
        While plaintiff subsequently submitted a second amended
EEOC complaint, it was after she had already resigned from Walmart
and, therefore, could not have been a basis for retaliation.



                                         38
2018, approximately two months before she was suspended and removed

from the AP division.      Clearly most of plaintiff’s complaints do

not have a temporal proximity to her suspension and, accordingly,

could not be used to demonstrate causation.         See Thomas v. Cooper

Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (noting

temporal proximity, without more, must be “very close,” and “[a]

three to four month disparity between the statutorily protected

expression and the adverse employment action is not enough”).

Determining whether the January 2018 complaint, which took place

two months before the suspension, has a close temporal proximity

is more difficult.     See Jacomb v. BBVA Compass Bank, 791 Fed. App’x

120, 124 (11th Cir. 2019) (“[O]ur case law addressing causation

events that are two months apart consists solely of unpublished

opinions with mixed outcomes.”); Williams v. Waste Mgmt., Inc.,

411 Fed. App’x 226, 230 (11th Cir. 2011) (finding two-month gap

“may be ‘closer’ in time, but it is not ‘very close’”).              However,

as   plaintiff   has   alleged   the   investigation   which   led    to   her

suspension was initiated less than two weeks after Walmart closed

its investigation into the January 2018 complaint (Doc. #56-1, ¶

32), the Court finds there is a temporal proximity.

      Turning to the FMLA retaliation claim, the record is less

clear as to the timing of events.           Walmart has offered evidence

indicating plaintiff took FMLA leave in 2012, 2013, and 2014, with

the last occurring between October and November 2014.           (Doc. #46-



                                       39
1, p. 10.)     However, plaintiff has stated she was injured at work

in 2014 and took intermittent leave occasionally “[o]ver the next

few years.”    (Doc. #56-1, ¶ 16.)     She also testified she took FMLA

leave several times during her employment, more intermittently

towards the end of her employment.           (Doc. #44-1, pp. 63-64, 101-

02.)    Viewing the evidence in plaintiff’s favor, it would seem

plaintiff alleges she took FMLA leave closer in time to her

suspension than Walmart’s records indicate, but it is unclear how

close in time.     Regardless, the Court finds plaintiff has offered

sufficient evidence to create a jury question on this issue. While

temporal proximity is sufficient to infer causation, it is not the

only evidence a plaintiff can offer.          See Thomas, 506 F.3d at 1364

(noting that “in the absence of other evidence tending to show

causation,” a retaliation claim fails if there is a substantial

delay   between   the   protected    activity    and   the    adverse   action

(emphasis added)).         Here, in addition to plaintiff’s evidence

regarding when she took leave, she has also testified that her

supervisor would make references to her taking leave and call her

lazy.    (Doc. #44-1, pp. 291-92.)          The Court finds this evidence

sufficient to create a jury question as to causation.

       While   plaintiff    has   offered    sufficient      allegations   and

evidence to establish a prima facie case of retaliation under each

statute, the Court nonetheless concludes her claims fail as a

matter of law.    As noted previously, once a plaintiff establishes



                                     40
a prima facie case of retaliation, the burden shifts to the

employer to provide a legitimate, non-pretextual reason for its

action.   The Court has already concluded (1) Walmart’s reasons for

suspending plaintiff and removing her from the AP division were

legitimate, and (2) plaintiff has failed to meet her burden of

demonstrating pretext.    Accordingly, even if plaintiff adduced

sufficient evidence to create a jury question on the causation

element, the Court finds Walmart is entitled to summary judgment

on the retaliation claims in Counts IV, V, and VI.     See Embry v.

Callahan Eye Found. Hosp., 147 Fed. App’x 819, 833 (11th Cir. 2005)

(“Thus, assuming that Embry established a prima facie case of

retaliation based on her suspension, Embry failed to show that a

genuine issue of material fact existed as to pretext.”); Elver,

2019 WL 144916, *6-11 (finding employee had offered sufficient

evidence to create a jury question as to causation, but nonetheless

granting summary judgment on retaliation claims because employee

failed to show employer’s proffered reason was pretextual).

  D. Negligent Supervision, Training and Retention (Count VII)

     The final claim in the Complaint is for negligent supervision,

training and retention.   (Doc. #1, p. 13.)    “The terms ‘negligent

retention’ and ‘negligent supervision’ have the same meaning and

are used interchangeably by Florida courts.”    Alcantara v. Denny’s

Inc., 2006 WL 8439596, *5 n.8 (M.D. Fla. Jan. 19, 2006) (citing

Malicki v. Doe, 814 So. 2d 347, 362 n.15 (Fla. 2002)).    Negligent



                                 41
retention and negligent supervision occur when, during the course

of employment, an employer becomes aware or should have become

aware of problems with an employee that indicated his unfitness,

and    the     employer       fails        to     take     further          action     such     as

investigating,         discharge,          or     reassignment.               Id.    (citation

omitted); Degitz v. S. Mgmt. Servs., Inc., 996 F. Supp. 1451, 1461

(M.D. Fla. 1998) (citations omitted).`                      Alternatively, negligent

training       occurs     “when       an        employer    was        negligent       in     the

implementation or operation of the training program.”                               Harrison v.

Red Bull Distribution Co., Inc., 2019 WL 1117022, *2 (M.D. Fla.

Mar.   11,     2019)    (citation      omitted).            A       plaintiff   asserting        a

negligent training claim “must allege that she was harmed as a

result of an employer’s failure to adequately train an employee,

and that the nature of the employment put the plaintiff in a ‘zone

of    risk’    such    that    the    employer        had       a    duty    running    to     the

plaintiff.”       Id. (citation omitted).

       In     asserting       the    negligent        supervision,            training,        and

retention claim, plaintiff alleges Walmart: (1) “knew or should

have known of the sexual harassment, discriminatory acts and

hostile       work    environment      perpetrated          by        its    employees        upon

Plaintiff”; (2) “breached their duty to Plaintiff by failing to

adequately train and supervise the employees who engaged in the

above-referenced harassment and discrimination”; and (3) “failed

to implement, demonstrate, discuss, and impart the appropriate



                                                 42
policies,    procedures,   training    and    supervision   to     their

employees[,] agents or representatives, regarding harassment and

discrimination.”    (Doc. #1, ¶¶ 81-83.)       During her deposition,

plaintiff identified the employees who worked in the facility and

the truck drivers as those whom Walmart failed to adequately train

and supervise.    (Doc. #44-1, pp. 299-300.)

     In seeking summary judgment, Walmart argues plaintiff’s claim

fails to the extent it is premised upon sexual harassment.         (Doc.

#43, p. 25 n.5.)      The Court agrees. 23    “A claim for negligent

training, supervision and retention ‘must be based on an injury

resulting from a tort which is recognized under common law.’”

Smith v. Am. Online, Inc., 499 F. Supp. 2d 1251, 1267 (M.D. Fla.

2007) (quoting Scelta v. Delicatessen Support Servs., Inc., 57 F.

Supp. 2d 1327, 1348 (M.D. Fla. 1999)).         The allegations in the

Complaint, as well as plaintiff’s deposition testimony, clearly

indicate these negligence claims are based upon Walmart’s alleged

failure     to   prevent   and   correct     sexual   harassment     and

discrimination.    However, neither harassment nor discrimination

are recognized claims under Florida common law.        See Briseus v.

JPMorgan Chase Bank, N.A., 2018 WL 3586140, *3 (S.D. Fla. July 26,




     23Plaintiff fails to address this argument in her Memorandum,
instead arguing (incorrectly) that “Plaintiff [sic] has offered no
argument against the negligent retention or training claim.” (Doc.
#55, p. 22.)



                                  43
2018) (“To the extent Plaintiff attempts to state a claim for

discrimination under the common law, Florida does not recognize

such claims as they are a creature of statute.”); Smith, 499 F.

Supp. 2d at 1267 (“Florida law does not recognize a common law

claim of sexual harassment as an independent tort.”); Castleberry

v. Edward M. Chadbourne, Inc., 810 So. 2d 1028, 1030 (Fla. 1st DCA

2002) (“Florida does not recognize a common law cause of action

for negligent failure to maintain a workplace free of sexual

harassment.”).        As    plaintiff   has    failed   to   allege   an   injury

resulting from a tort recognized under the common law, she cannot

maintain     an    action    for   negligent    supervision,     training    and

retention.        See Wheeler v. Blackbear Two, LLC, 2012 WL 3596128,

*2-3 (M.D. Fla. Aug. 21, 2012) (dismissing negligent supervision

and retention claims that “stem from the failure of Defendant to

correct a situation in which Plaintiff alleges that supervisors

and employees harassed and discriminated against him in violation

of Title VII . . . and the Florida Civil Rights Act” because

“[t]hese are not common law causes of action”); Latson v. Hartford,

Inc., 2005 WL 3372861, *2-3 (M.D. Fla. Dec. 12, 2005) (dismissing

negligent retention, training and supervision claim because it was

“based on a common law claim of sexual harassment which is not

recognized as an independent underlying tort under Florida law”).

Accordingly, Count VII of the Complaint fails as a matter of law




                                        44
and Walmart is entitled to summary judgment. 24            See Thrasher v.

Ivan Leonard Chevrolet, Inc., 195 F. Supp. 2d 1314, 1320 (N.D.

Ala. 2002) (granting summary judgment on negligent supervision,

training,    and   retention   claim    because   claim    was       based   upon

employment   sexual   discrimination,     which   was     not    a   recognized

common-law tort).

      Accordingly, it is now

      ORDERED:

      Defendants’ Motion for Summary Judgment (Doc. #43) is GRANTED

in part and DENIED in part.     The motion is granted as to Counts I,

III, IV, V, VI, and VII. The Clerk shall withhold entry of judgment

until the conclusion of the case.       The motion is denied as to Count

II.

      DONE AND ORDERED at Fort Myers, Florida, this              10th    day of

March, 2020.




Copies: Counsel of record




      24Given the Court’s conclusion on this issue, it is
unnecessary to address Walmart’s alternative argument that it did
not breach its duty to plaintiff. (Doc. #43, p. 25.)



                                   45
